14-1754
Espinoza v. Dimon

                    UNITED STATES COURT OF APPEALS 

                            FOR THE SECOND CIRCUIT                     

                                _______________                

                               August Term, 2014 

               (Argued: April 1, 2015   Decided: December 3, 2015) 

                               Docket No. 14‐1754 

                                _______________                        
 
       ERNESTO ESPINOZA, Derivatively on Behalf of JPMorgan Chase & Co., 
                                         
                                                              Plaintiff‐Appellant, 
                                     —v.— 
                                         
JAMES DIMON, DOUGLAS L. BRAUNSTEIN, MICHAEL J. CAVANAGH, ELLEN V. FUTTER, 
  JAMES S. CROWN, DAVID M. COTE, LABAN P. JACKSON, JR., CRANDALL C. BOWLES, 
 JAMES A. BELL, LEE R. RAYMOND, STEPHEN B. BURKE, WILLIAM C. WELDON, INA R. 
                           DREW, DAVID C. NOVAK, 
                                         
                                                           Defendants‐Appellees, 
                                                                                   
                           JPMORGAN CHASE & CO., 
                                                                                   
                                                      Nominal Defendant‐Appellee, 
                                                                                   
                             WILLIAM H. GRAY, III,  
                                         
                                                                        Defendant. 
                                                                                   
                                 _______________                       

B e f o r e:   KATZMANN, Chief Judge, POOLER and CARNEY, Circuit Judges. 
                                 _______________  

       Appeal from the dismissal of a derivative action seeking to compel 
JPMorgan Chase & Co. to take action against the corporate officers allegedly 
responsible for losses related to the “London Whale” trading incident. We sought 
and received guidance from the Delaware Supreme Court on how Delaware law 
treats a stockholder’s challenge to the scope of a board’s investigation of his 
demand. With the benefit of that guidance, we find that the plaintiff in this case 
has not met his burden to plead facts sufficient to rebut the strong presumption 
that the board’s decision was a valid exercise of its business judgment. 
Accordingly, we affirm the district court’s dismissal of the complaint. 
                                   _______________                       
 
              GEORGE C. AGUILAR (Jay N. Razzouk, on the brief), Robbins Arroyo 
                    LLP, San Diego, California; Thomas G. Amon, Law Offices of 
                    Thomas G. Amon, New York, New York, for Plaintiff‐Appellant. 
 
              RICHARD C. PEPPERMAN, II, Sullivan & Cromwell LLP, New York, 
                    New York (Daryl A. Libow, Christopher Michael Viapiano, 
                    Sullivan & Cromwell LLP, Washington, D.C., on the brief), for 
                    Defendants‐Appellees James Dimon, Douglas L. Braunstein, 
                    Michael J. Cavanagh, Ina R. Drew, and Nominal Defendant‐
                    Appellee JPMorgan Chase & Co.  
               
              Jonathan C. Dickey, Gibson, Dunn & Crutcher LLP, New York, New 
                    York, for Defendants‐Appellees Ellen V. Futter, James S. Crown, 
                    David M. Cote, Laban P. Jackson, Jr., Crandall C. Bowles, 
                    James A. Bell, Lee R. Raymond, Stephen B. Burke, William C. 
                    Weldon, and David C. Novak. 
                                   _______________                       
 


                                         2
KATZMANN, Chief Judge: 
 
    This is our third opinion addressing Ernesto Espinoza’s derivative suit, in 

which he alleges that the board of JPMorgan Chase & Co. (“JPMorgan”) 

improperly failed to investigate alleged misstatements made by JPMorgan 

executives regarding the “London Whale” trading incident. Espinoza, a JPMorgan 

stockholder, contends that the board wrongfully rejected his demand that 

JPMorgan take action because its investigation focused only on the underlying 

incident and not the executives’ subsequent statements. The United States District 

Court for the Southern District of New York (Daniels, J.) dismissed Espinoza’s 

complaint, finding that he had not pleaded sufficient facts to rebut the strong 

presumption that the board’s decision was a valid exercise of its business 

judgment.  

      In our first opinion, we affirmed the district court’s dismissal under an 

abuse of discretion standard, at the time the traditional standard of review for 

derivative actions in our circuit. See Espinoza ex rel. JPMorgan Chase & Co. v. 

Dimon, 790 F.3d 125 (2d Cir.), order withdrawn (Aug. 12, 2015). We reconsidered 

whether that standard of review was appropriate and determined that our review 



                                           3
should instead be de novo, in line with our review of other dismissals and the 

standard used in other courts, including in the First and Seventh Circuits and the 

Delaware Supreme Court. See Espinoza ex rel. JPMorgan Chase & Co. v. Dimon, 797 

F.3d 229, 234–36 (2d Cir. 2015).  

      Accordingly, we then reviewed Espinoza’s complaint de novo. We 

determined that Espinoza’s appeal presented a question that was unclear under 

Delaware law, i.e., how to evaluate a stockholder’s challenge to the scope of a 

board’s investigation, separate from the procedures it followed in reaching that 

decision. Rather than attempt to fill any potential gap in Delaware law ourselves, 

we certified the following question of law to the Delaware Supreme Court: 

        If  a  shareholder  demands  that  a  board  of  directors  investigate  both 
        an  underlying  wrongdoing  and  subsequent  misstatements  by 
        corporate  officers  about  that  wrongdoing,  what  factors  should  a 
        court  consider  in  deciding  whether  the  board  acted  in  a  grossly 
        negligent  fashion  by  focusing  its  investigation  solely  on  the 
        underlying wrongdoing? 
         
Id. at 240. The Delaware Supreme Court granted our request for certification, and 

provided helpful guidance in its answer. See Espinoza ex rel. JPMorgan Chase & Co. 

v. Dimon, __ A.3d __, 2015 WL 5439176 (Del. Sept. 15, 2015) (hereinafter, 

“Delaware Response”). 


                                          4
      With the benefit of that guidance, which we are bound to follow, we now 

find that the plaintiff in this case has not met his burden to rebut the business 

judgment presumption. Accordingly, we affirm the district court’s dismissal of 

Espinoza’s complaint.           

      Because our previous opinion extensively discussed the background of this 

case, we do not repeat that history here. Instead, we focus on the legal analysis 

underlying our conclusion that Espinoza’s complaint should be dismissed. 

                                   DISCUSSION 

A.    Delaware’s Response to our Certified Question 

      “We receive the response to our certification ‘bearing in mind that the 

highest court of a state has the final word on the meaning of state law.’” Engel v. 

CBS, Inc., 182 F.3d 124, 125 (2d Cir. 1999) (quoting Cty. of Westchester v. Comm’r of 

Transp., 9 F.3d 242, 245 (2d Cir. 1993)). The adequacy of a complaint alleging 

wrongful refusal of a stockholder demand is determined under the law of the 

state of incorporation, here, Delaware. See RCM Sec. Fund, Inc. v. Stanton, 928 F.2d 

1318, 1326 (2d Cir. 1991).  




                                          5
       As we noted in our previous opinion certifying a question to the Delaware 

Supreme Court, and as the Delaware Supreme Court emphasized in its response, 

our review of a wrongful refusal suit starts from the premise that the decision to 

initiate a lawsuit is an internal corporate matter within the board’s discretion. 

Any plaintiff attempting to bring a derivative suit therefore bears the “difficult” 

burden to plead facts sufficient to rebut the strong presumption that the board’s 

decision not to take action was a valid exercise of its business judgment. Delaware 

Response at *2. As the Delaware Supreme Court discussed in Aronson v. Lewis: 

      The business judgment rule is an acknowledgment of the managerial 
      prerogatives  of  Delaware  directors  under  [Del.  Code  Ann.  tit.  8,  §] 
      141(a).  It  is  a  presumption  that  in  making  a  business  decision  the 
      directors  of  a  corporation  acted  on  an  informed  basis,  in  good  faith 
      and in the honest belief that the action taken was in the best interests 
      of the company. Absent an abuse of discretion, that judgment will be 
      respected  by  the  courts.  The  burden  is  on  the  party  challenging  the 
      decision to establish facts rebutting the presumption. 
        
473 A.2d 805, 812 (Del. 1984) (citations omitted), overruled on other grounds by 

Brehm v. Eisner, 746 A.2d 244, 253 (Del. 2000). 

       The Delaware Supreme Court’s response to our certified question also 

underscores that the subject of our review is not the merits of JPMorgan’s decision 

to refuse Espinoza’s demand; rather, we consider only whether the plaintiff has 


                                             6
pleaded sufficient facts to suggest that the board’s decision was unreasonable or 

not made in good faith, in the context of all of the factors that the board had to 

consider. See Delaware Response at *2 (“Delaware law on the relevant topic is 

settled, and requires that the decision of an independent committee to refuse a 

demand should only be set aside if particularized facts are pled supporting an 

inference that the committee, despite being comprised solely of independent 

directors, breached its duty of loyalty, or breached its duty of care, in the sense of 

having committed gross negligence.”); id. at *2 n.10 (“[T]o survive a motion to 

dismiss, the plaintiff stockholder asserting wrongful refusal of a demand must 

allege with particularity in the complaint facts that give rise to a reasonable doubt 

as to the good faith or reasonableness of that investigation.’” (quoting Wolfe & 

Pittenger, Corporate and Commercial Practice in the Del. Court of Chancery  

§ 9.02[b][3], at 9–108 (Matthew Bender & Co. 2013)). This approach is consistent 

with the view of Delaware courts that judges are ill‐suited to second‐guess board 

decisions. See In re Citigroup Inc. S’holder Derivative Litig., 964 A.2d 106, 124 (Del. 

Ch. 2009) (observing that Delaware’s focus on the “decision‐making process 

rather than on a substantive evaluation of the merits of the decision . . . follows 



                                            7
from the inadequacy of the Court, due in part to a concept known as hindsight 

bias, to properly evaluate whether corporate decision‐makers made a ‘right’ or 

‘wrong’ decision”) (footnote omitted).  

      Accordingly, to meet his burden at the motion to dismiss stage, a plaintiff 

alleging wrongful refusal of a demand must plead facts supporting a plausible 

inference that the board’s decision not to take action was a result of gross 

negligence, defined under Delaware law as “conduct that constitutes reckless 

indifference or actions that are without the bounds of reason.” McPadden v. Sidhu, 

964 A.2d 1262, 1274 (Del. Ch. 2008). As this Court has noted, “few, if any, 

plaintiffs surmount this obstacle.” RCM Sec. Fund, Inc., 928 F.2d at 1328. 

B.    Delaware’s Approach Applied to this Case  

      With these principles of Delaware law in mind, we find that Espinoza has 

not met his burden to survive the defendants’ motion to dismiss. JPMorgan’s 

investigation into the entire London Whale incident was exhaustive. The board 

created a Review Committee composed of three outside board members, who 

retained independent counsel and an expert advisor to assist in the investigation. 

The Review Committee also oversaw a management Task Force, also assisted by 



                                           8
separate independent counsel. Their efforts resulted in the publication of two 

extensive written reports, a 129‐page report prepared by the Task Force and a 

shorter report compiled by the Review Committee, and led to many of the 

changes demanded by Espinoza, including clawbacks, reductions in 

compensation, and reformed internal guidelines and controls. This case is 

therefore distinguishable from those in which a board, faced with similar 

demands, conducted only a half‐hearted investigation, peremptorily stopped the 

investigation, or did nothing with the results. See, e.g., Rich ex rel. Fuqi Int’l, Inc. v. 

Yu Kwai Chong, 66 A.3d 963, 973, 979 (Del. Ch. 2013) (denying the defendants’ 

motion to dismiss where the special committee investigating the plaintiff’s 

demand held no meetings, released no reports, and eventually was left with no 

members); Thorpe v. CERBCO, Inc., 611 A.2d 5, 8–11 (Del. Ch. 1991) (denying the 

defendants’ motion to dismiss where the members of the special litigation 

committee resigned after producing a report, the corporation never showed the 

contents of the report to stockholders, and the directors never formally responded 

to the plaintiff’s demand letter).     




                                             9
      Moreover, under Delaware law, the board was not required to send 

Espinoza a detailed letter explaining its refusal with a point‐by‐point response to 

each of the five claims he raised in his demand letter. See, e.g., Baron v. Siff, No. 

15152, 1997 WL 666973, at *3 (Del. Ch. Oct. 17, 1997) (“The refusal letter’s failure 

to state that the Board held a meeting and failure to contain a point‐by‐point 

response to all allegations in the demand letter does not stand for the proposition 

that the Board did not consider the demand before refusing it. . . . The Board’s 

detailed responses to several of plaintiff’s allegations reveal its familiarity with 

the issues plaintiff raised.”). The minimal requirements for boards contemplating 

stockholder demands are consistent with “a central tenet of Delaware corporate 

law, that there is ‘no single blueprint a board must follow to fulfill its duties,’ 

including with respect to stockholder demands.” Ironworkers Dist. Council of 

Philadelphia & Vicinity Ret. & Pension Plan v. Andreotti, No. 9714‐VCG, 2015 WL 

2270673, at *26 n.254 (Del. Ch. May 8, 2015) (quoting Barkan v. Amsted Indus., Inc., 

567 A.2d 1279, 1286 (Del. 1989)). For example, in Levine v. Smith, 591 A.2d 194, 214 

(Del. 1991), overruled on other grounds by Brehm, 746 A.2d 244 at 253, the Court of 

Chancery found that the “only reasonable inference to be drawn” from the 



                                           10
board’s five‐line reply letter advising the stockholder that it had “review[ed] . . . 

the matters” set forth in the stockholder’s demand letter was that the board “did 

act in an informed manner in addressing Levine’s demand.” In this case, by 

describing the nature of its investigation and the remedial steps taken as a result, 

JPMorgan’s four‐page refusal letter thus far exceeded the minimum required.  

       As the Delaware Supreme Court observed in its response, “No doubt it is 

conceivable that an investigative committee that was charged with investigating 

two materially important and materially distinct subjects could be deemed 

grossly negligent if it did an indisputably careful job investigating one, and did 

no job at all of investigating the other,” but the critical question is the “contextual 

importance of that [allegedly uninvestigated] issue in the overall scope of what 

the committee was charged with investigating.” Delaware Response at *2. In other 

words, whether JPMorgan’s board discharged its duty to investigate Espinoza’s 

demand depends on whether the “supposedly distinct category [he] allege[s] 

went uninvestigated . . . was . . . distinct from the category that was indisputably 

investigated, and whether it was material, when viewed in the overall context of 

the debacle.” Id. at *3.  



                                           11
      Reviewing the record in light of the Delaware Supreme Court’s response, 

we note that investigating the allegedly “materially false/misleading statements 

and omissions” made by JPMorgan executives was just one of five claims raised 

in Espinoza’s demand letter, and bringing legal action against the alleged 

wrongdoers was but one of the many remedies that Espinoza demanded. J.A. 69–

70. It is also clear from the Task Force report, cited in JPMorgan’s response to 

Espinoza, that the board was well aware of the executives’ statements referenced 

in Espinoza’s letter, see J.A. 340–41, and that the board investigated the extent of 

the executives’ knowledge at the time the statements were made as part of its 

overall inquiry, see J.A. 334; 339; 361. After conducting “[a]n evaluation of the 

claims against potential defendants and the likelihood of a recovery of damages,” 

the board determined that “litigation would not be in the best interests of” 

JPMorgan. J.A. 85. JPMorgan’s response, together with the Task Force report, thus 

directly contradicts Espinoza’s contention that the board was recklessly 

indifferent to the claims he raised or unreasonable in refusing his demand. 

Accordingly, we find that Espinoza has not met his burden to rebut the strong 

presumption of the business judgment rule, as defined by Delaware law. 



                                          12
      In addition to recognizing that Delaware law rejects judicial second‐

guessing when a board has made a decision on a matter of internal corporate 

affairs, we also note two practical considerations. First, as we observed in our 

previous opinion, to require boards to detail a response to every issue raised in a 

demand letter could risk incentivizing plaintiffs to include a laundry list of 

potential claims, each of which boards would have to respond to, no matter how 

meritless. See Espinoza, 797 F.3d at 240; cf. Levine, 591 A.2d at 214 (“While a board 

of directors has a duty to act on an informed basis in responding to a demand . . . , 

there is obviously no prescribed procedure that a board must follow.”). 

      Second, providing additional detail in a refusal letter could expose the 

corporation to regulatory or other legal risks, and the board is entitled to—and 

typically, required to—mitigate that risk in deciding how to respond to a 

stockholder’s demand. Indeed, the board cited the risk of adverse legal action 

against JPMorgan as one of its reasons not to pursue litigation. See J.A. 85 (listing 

“[t]he effect of litigation brought by the Company on the Company’s position in 

third‐party litigation, regulatory investigations, and potential enforcement 




                                          13
proceedings” as a factor in deciding “that litigation would not be in the best 

interests” of JPMorgan). As the Court of Chancery has observed: 

        A  board  may  in  good  faith  refuse  a  shareholder  demand  to  begin 
        litigation even if there is substantial basis to conclude that the lawsuit 
        would eventually be successful on the merits. It is within the bounds 
        of  business  judgment  to  conclude  that  a  lawsuit,  even  if  legitimate, 
        would be excessively costly to the corporation or harm its long‐term 
        strategic interests. 
         
In re infoUSA, Inc. S’holders Litig., 953 A.2d 963, 986 (Del. Ch. 2007).  

       For the foregoing reasons, we conclude that Espinoza has not sufficiently 

rebutted the presumption that JPMorgan’s board acted in good faith in 

responding to his demand letter, and we accordingly AFFIRM the district court’s 

dismissal of his complaint.  




                                             14